Opinion by
Clogston, C.:
The errors alleged, and which we are asked to review, are the refusal to give certain instructions asked for by the plaintiff, and giving certain instructions at the request of the defendant, and that no evidence was offered to show the value of the goods. The instructions asked for by the plaintiff and refused by the court are as Allows:
“2. If you find plaintiff was the owner of the property, then to give defendant the right of possession, the owner could give him that right in one of two ways; 1, by a mortgage; 2, by a pledge or power.
“ 3. If you find that defendant has the right to take possession by reason of a pledge or power, then defendant must have actual possession to give him that right, and the burden of proof is upon him to show by a preponderance of evidence that he had such possession.”
In the ruling of the court on these instructions, we see no error. Instruction two provides, by inference at least, that the plaintiff could give the defendant no right in the property, save and except by pledge or mortgage. Instruction three, refused, in substance asser.ts that no right or interest in property by mortgage or pledge can be given unless such mortgage or pledge be in writing, or the possession be surrendered by the mortgagor. This we do not think correct. Verbal mort*566gages may be given, and be as binding and effectual between the parties thereto as though the mortgage had been reduced to writing, and this although the possession is retained by the mortgagor. (Bates v. Wiggin, 37 Kas. 44.) He has no right to complain or be heard to say that the mortgage for that reason was void. The record shows that while no written mortgage or pledge was made, yet there was a contract by which the plaintiff was not to remove his goods from the room in the hotel until his board bill was paid. He was placing this property as security for the indebtedness; he was to surrender it or leave it in the room, and not remove it until this debt was paid, and by virtue of this agreement defendant took possession of the goods. This, we think, was a sufficient contract and possession upon which the defendant might hold the property.
The instructions given by the court at the request of the defendant were in substantial compliance with the law applicable to the facts of this case. The instructions simply provided that a verbal chattel mortgage was good between the parties, and that where goods are so pledged or mortgaged to secure a board bill at a hotel, the defendant has the right to retain the goods to prevent the occupant from removing them, and that no particular words are necessary to constitute such a mortgage or lien upon the property; that if the property was by the owner so pledged or mortgaged, and such pledge or mortgage received by the creditor, it was all that was necessary to constitute a binding contract between the parties. The record shows that at the time of bringing this action the plaintiff was still indebted to the defendant in the sum of $177 for board. He had received this credit upon the strength' of this mortgage or pledge of goods, or largely so, and because defendant would not longer board him without payment he was compelled to leave the house. We think he had no cause of complaint. The record shows upon its face that he had a fair trial by the court and jury, and no errors appear therein.
As to the last objection urged by the plaintiff) the record shows that the affidavit in replevin alleged the property to be *567worth $82. There was some evidence to show that some of the property was not returned by the officer to the plaintiff at the time the property was replevied, but was afterward returned to the plaintiff; yet there was no evidence other than the affidavit, and the fact that the plaintiff testified to the value of the goods that were not at first returned to him. We think that where the amount found by the jury was so much less than the value stated by the plaintiff, he cannot be heard to complain of that fact. If the value fixed was more than the worth of the goods, then he had the option to return them; the verdict being for $40, or less than half the value alleged by the plaintiff, no material error was committed by this finding of the value.
We are therefore of opinion that the judgment of the court below should be affirmed.
By the Court: It is so ordered.
All the Justices concurring.